Citation Nr: 0601331	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  98-15 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to an increased evaluation for degenerative 
joint disease (DJD) of the right wrist, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased evaluation for DJD of the 
left wrist, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for DJD of the 
right hand, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for DJD of the 
left hand, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for DJD of the 
right hip, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased evaluation for DJD of the 
left hip, currently evaluated as 10 percent disabling.

8.  Entitlement to an evaluation in excess of 20 percent for 
prostatitis.

9.  Entitlement to an evaluation in excess of 20 percent for 
arthritis of the dorsal and lumbosacral spine.

10.  Entitlement to an evaluation in excess of 20 percent for 
osteoarthritis of the cervical spine.

REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the  
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA), which declined to reopen the 
veteran's service connection claim for a psychiatric 
disability; and continued an evaluation in excess of 20 
percent for prostatitis; a 20 percent evaluation for 
arthritis of the dorsal and lumbar spine; a 10 percent 
evaluation for osteoarthritis of the cervical spine; and 
compensable evaluations for each hip, hand, and wrist.  The 
veteran subsequently perfected an appeal.

In January 1999, the veteran requested a personal hearing at 
the RO.  Such a hearing was scheduled for January 1999, 
however two days following the hearing, the veteran, by 
letter, acknowledged that he had missed the hearing and 
requested that his appeal continue based on the evidence of 
record.  Thus, the Board finds that the veteran's hearing 
request was withdrawn.  

In an October 2003 rating decision, the RO increased the 
evaluation of osteoarthritis of the cervical spine to 20 
percent; the evaluation for osteoarthritis of the hips was 
increased to 20 percent; and the evaluation for 
osteoarthritis of both hands and wrists was increased to 10 
percent.  

In a May 2004 decision, the Board reopened the veteran's 
service connection claim for a psychiatric disability and 
remanded the increased evaluation claims for further 
development.

In a June 2005 rating decision, the RO assigned separate 10 
percent evaluations for DJD of each wrist, hand, and hip, 
effective from November 22, 2004.  The case is now before the 
Board for appellate review.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  A preponderance of the competent evidence is against a 
finding that the veteran currently has a psychiatric 
disability.

3.  The veteran's service-connected prostate disability is 
manifested by prostatitis and benign prostatic hypertrophy; 
there is no evidence of urine leakage requiring the wearing 
of absorbent material that must be changed two to four times 
per day; daytime voiding interval less than one hour, or 
awakening to void five or more times per night; or urinary 
retention requiring intermittent or continuous 
catheterization.

4.  Prior to November 21, 2004, the veteran's service-
connected osteoarthritis of both hands and wrists was 
manifested by complaints of pain.  

5.  Since November 22, 2004, the service-connected DJD of the 
right hand has been manifested by pain.  The veteran is 
receiving the maximum schedular evaluation for limitation of 
the index or long finger.  There is no evidence of 
unfavorable ankylosis of the thumb and no evidence of 
favorable ankylosis of the index, long, ring or little 
fingers.  There is no evidence of a gap of more than two 
inches between the thumb and the fingers, with the thumb 
attempting to oppose the fingers.  

6.  Since November 22, 2004, the veteran's service-connected 
DJD of the left hand has been manifested by pain.  The 
veteran is receiving the maximum schedular evaluation for 
limitation of the index or long finger.  There is no evidence 
of unfavorable ankylosis of the thumb and no evidence of 
favorable ankylosis of the index, long, ring or little 
fingers.  There is no evidence of a gap of more than two 
inches between the thumb and the fingers, with the thumb 
attempting to oppose the fingers.  

7.  Since November 22, 2004, the veteran's service-connected 
DJD of each wrist has been manifested by pain.  The veteran 
is currently receiving the maximum schedular evaluation based 
on limitation of motion of the each wrist.  There is no 
evidence of ankylosis. 

8.  Prior to February 7, 2000, the veteran's service-
connected osteoarthritis of both hips was manifested by pain.  
Range of motion was full.

9.  For the period from February 7, 2000 to November 21, 
2004, the veteran's service-connected osteoarthritis of both 
hips was manifested by pain and limited motion.

10.  Since November 22, 2004, the veteran's service connected 
DJD of each hip has been manifested by pain.  There is no 
evidence of limitation of motion of either thigh to 30 
degrees or limitation of abduction beyond 10 degrees.   

11.  Prior to September 26, 2003, the veteran's service-
connected arthritis of the dorsal and lumbosacral spine was 
manifested by no more than moderate limitation of motion.  
There was no evidence of severe lumbosacral strain.  

12.  Subsequent to September 26, 2003, the veteran's dorsal 
and lumbosacral spine has been manifested by arthritis, 
spondylosis, and myositis.  On November 2004 VA examination, 
range of motion was from zero to 80 degrees.  There has been 
no evidence of forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

13.  Prior to September 26, 2003, the veteran's service-
connected osteoarthritis of the cervical spine disability was 
manifested by no more than moderate limitation of motion.  

14.  Subsequent to September 26, 2003, the veteran's cervical 
spine has been manifested by DJD, spondylosis, and myositis.  
On November 2004 VA examination, range of motion was from 
zero to 45 degrees.  There is no evidence of forward flexion 
of the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  

15.  The veteran has not submitted evidence showing that his 
service-connected prostatitis, and disabilities of the hands, 
wrists, hips, cervical spine, dorsal and lumbar spine require 
frequent hospitalization or cause marked interference with 
employment beyond that contemplated in the schedular 
standards.


CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred or aggravated 
in service, and a psychosis did not manifest itself to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  The criteria for an evaluation greater than 20 percent 
for prostatitis are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b), 4.3, 4.7, 4.115a, 4.115(b), Diagnostic 
Code 7527 (2005).

3.  Prior to February 7, 2000, the criteria for compensable 
evaluation for arthritis of both hands and wrists are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.71a, Diagnostic Codes 5003, 5224- 5227 (2000).

4.  For the period from February 7, 2000 to November 21, 
2004, the criteria for an evaluation greater than 10 percent 
for arthritis of both hands and wrists are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.71a, 
Diagnostic Codes 5003, 5224- 5227 (2002).

5.  Since November 22, 2004, the criteria for an evaluation 
greater than 10 percent for DJD of the right hand are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.21(b), 
4.71a, Diagnostic Codes 5003, 5216-5230 (2005).

6.  Since November 22, 2004, the criteria for an evaluation 
greater than 10 percent for DJD of the left hand are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.21(b), 4.71a, 
Diagnostic Codes 5003, 5216-5230 (2005).

7.  Since November 22, 2004, the criteria for an evaluation 
greater than 10 percent for DJD of the right wrist are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.71a, Diagnostic Codes 5003, 5214, 5215 (2005).

8.  Since November 22, 2004, the criteria for an evaluation 
greater than 10 percent for DJD of the left wrist are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.71a, Diagnostic Codes 5003, 5214, 5215 (2005).

9.  For the period prior to February 7, 2000, the criteria 
for a compensable evaluation for arthritis of both hips are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.71a, Diagnostic Codes 5003, 5251, 5252 (2000).



10.  For the period from February 7, 2000 to November 21, 
2004, the criteria for an evaluation greater than 20 percent 
for arthritis of both hips are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.71a, Diagnostic Codes 
5003, 5251, 5252 (2005).

11.  Since November 22, 2004, the criteria for an evaluation 
greater than 10 percent for DJD of the right hip are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.71a, 
Diagnostic Codes 5003, 5251, 5252, 5253 (2005).

12.  Since November 22, 2004, the criteria for an evaluation 
greater than 10 percent for DJD of the left hip are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.71a, 
Diagnostic Codes 5003, 5251, 5252, 5253 (2005).

13.  The criteria for an evaluation greater than 20 percent 
for arthritis of the dorsal and lumbosacral spine are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5292 (2003); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5237 (2005).

14.  For the period prior to September 26, 2003, the criteria 
for an evaluation greater than 10 percent for osteoarthritis 
of the cervical spine are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 
5290 (2003).  

15.  Since September 26, 2003, the criteria for an evaluation 
greater than 20 percent for osteoarthritis of the cervical 
spine are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§  3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5290 (2003); 38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in May 
2004.  Since this letter essentially provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
by virtue of the rating decision on appeal, the statement of 
the case (SOC) and the supplemental statements of the case 
(SSOCs), he was provided with specific information as to why 
this particular claim was being denied, and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in a June 2005 SSOC.  

Initially, with respect to element (4), the Board notes that 
the RO's May 2004 letter contains a specific request that the 
veteran provide the VA with any additional evidence in his 
possession that pertains to his claim.  The veteran has not 
alleged that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, in the end, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
rating decision that is the basis of this appeal was decided 
prior to the enactment of the VCAA.  Nevertheless, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  See Mayfield, supra.  
Although notice was provided to the veteran after the first 
adjudication of the claim, the veteran has not been 
prejudiced thereby.  The content of such notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity participate effectively in 
the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed in 
deciding this appeal.  

The claims folder contains treatment records from the VA 
medical center in San Juan, the veteran's contentions, and 
private medical evidence from Dr. Cuevas, Dr. Coca Mir, and 
Dr. Felix.  The veteran was afforded relevant examinations 
for VA purposes in March 1998, February 2000, September 2004, 
and November 2004.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2005); Pelegrini II, supra; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


Service Connection Claim for a Psychiatric Disability

The Board has reviewed all evidence in the veteran's claims 
folder, which includes, but is not limited to, VA and private 
medical evidence, the veteran's contentions, and other lay 
statements.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.  

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  There must be medical evidence of 
a current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The veteran asserts that he is entitled to service connection 
for a psychiatric disability.  On review, however, a 
preponderance of the evidence of record is against a finding 
that he currently has such disability.  The Board 
acknowledges two private diagnoses:  a 1966 diagnosis of 
anxiety reaction (as part of a genitourinary examination) by 
Dr. Coca Mir, and a 1998 private diagnosis of generalized 
anxiety disorder with depressive episodes with 
characteristics of dementia or organic cerebral syndrome, 
rendered by Dr. Cuevas.  Also of record is a September 2004 
VA opinion which reflects that the veteran does not currently 
have a psychiatric disability.  

On review, the Board finds the September 2004 VA examination 
report more probative than the private medical reports.  
There is no indication that Dr. Ceuvas or Dr. Coca Mir had an 
opportunity to review the veteran's claims folder, therefore, 
their opinions are less-informed.  In contrast, the VA 
examiner reviewed the claims folder, to include reports by 
Dr. Coca Mir and Dr. Ceuvas, and had an opportunity to 
conduct a recent examination of the veteran.  Based on the 
following findings from the 2004 examination, the VA examiner 
was unable to render any psychiatric diagnosis:  The veteran 
presented adequately dressed and groomed.  He was alert and 
oriented times three, and his mood was euthymic and his 
affect was full.  His attention, memory, and concentration 
were described as good, and his speech was clear and 
coherent.  There was no evidence of suicidal or homicidal 
ideations, or hallucinations.  The veteran's insight and 
judgment were noted as fair, and he exhibited good impulse 
control.  The veteran stated that he participated in 
activities and had plans to remarry soon.  The veteran did 
have complaints of forgetting certain things.  His Global 
Assessment Functioning score was 75.  Significantly, no 
inappropriate behavior was claimed by the veteran.  

The Board acknowledges that during service, in June 1953, 
while seeking treatment for pain in the left side of his 
body, the veteran received a diagnosis of "nervousness."  
However, the 2004 VA examiner noted that no treatment for 
such nervousness was indicated.  All other service medical 
records, to include a September 1953 separation report, are 
completely negative for a psychiatric disability.  

In sum, the Board finds that the veteran does not currently 
have a psychiatric disability.  As a preponderance of the 
evidence is against a finding that the veteran currently has 
a psychiatric disability, there is no basis to grant service 
connection for such disability.  See Brammer, supra.  As 
such, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran, the benefit-of-the-doubt rule is not applicable, and 
the appeal is denied.  See Gilbert, supra.  


Legal Criteria - Increased Evaluations

For the purpose of reviewing the medical history of the 
veteran's service-connected disorder, see 38 C.F.R. §§ 4.1, 
4.2, the Board also reviewed medical evidence developed in 
connection with prior claims.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  


Service-Connected Prostatitis

In a June 1966 rating decision, the RO granted service 
connection for prostatitis and assigned a 10 percent 
evaluation.  In a February 1968 rating decision, the RO 
increased the evaluation to 20 percent evaluation.  The 20 
percent evaluation for prostatitis has been in effect since 
September 1967 and is protected under 38 C.F.R. § 3.957.  The 
veteran asserts that his service-connected prostatitis is 
more severe than the 20 percent evaluation currently 
assigned.  

Prostate gland injuries, infections, hypertrophy, 
postoperative residuals are rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7527 (2005).

A review of the record indicates that the veteran complains 
of dysuria, difficulty voiding, urgency, and nocturia.  There 
is no evidence of urinary tract infection.  Therefore, the 
Board finds voiding dysfunction to be the predominant symptom 
and will rate as such.

Voiding dysfunction may be rated as urine leakage, frequency, 
or obstructed voiding.  A 20 percent evaluation is warranted 
where the disorder requires the wearing of absorbent 
materials that must be changed less than 2 times per day.  A 
40 percent evaluation is warranted where the disorder 
requires the wearing of absorbent materials which must be 
changed 2 to 4 times a day.  Where there is continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times a day, a 60 percent evaluation is 
warranted.  38 C.F.R. § 4.115a (2005).

For an evaluation based on urinary frequency, a 20 percent 
evaluation is warranted when there is a daytime voiding 
interval between one and two hours, or, awakening to void 
three to four times per night.  A 40 percent evaluation is 
warranted when there is a daytime voiding interval less than 
one hour, or awakening to void five or more times per night.  
Id.

For an evaluation based on obstructed voiding, a 30 percent 
evaluation is warranted for urinary retention requiring 
intermittent or continuous catheterization.  Id.

In March 1998, the veteran underwent a VA genitourinary 
examination.  He reported having urinary frequency two to 
three times per night.  Examination of the abdomen and 
genitalia were essentially normal.  Diagnosis was chronic 
prostatitis.

On February 2000 VA genitourinary examination, the veteran 
reported having urinary frequency two to three times per 
night, occasional diminished urinary flow, as well as 
dysuria.  There was no evidence of recurrent urinary tract 
infections.  Examination of the abdomen and genitalia was 
essentially normal.  Diagnosis was chronic prostatitis.

On September 2004 VA genitourinary examination, the veteran 
reported having voiding frequency three to four times, and 
nocturia one or two times per night.  The veteran denied any 
incontinence.  Examination of the genitalia was essentially 
normal.  Diagnoses were chronic prostatitis and benign 
prostatic hypertrophy.  

On review, there is no evidence of urine leakage requiring 
the wearing of absorbent material that must be changed two to 
four times per day; daytime voiding interval less than one 
hour, or awakening to void five or more times per night; or 
urinary retention requiring intermittent or continuous 
catheterization.  Thus, an evaluation in excess of 20 percent 
is not warranted pursuant to 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Code 7527.

As the preponderance of the evidence is against the veteran's 
claim for an evaluation greater than 20 percent for 
prostatitis, the doctrine of reasonable doubt is not for 
application.  See 38 C.F.R. § 4.3 (2005).


Degenerative Arthritis

During service, the veteran fell and subsequently suffered 
multiple joint pain.  He was initially granted service 
connection for generalized arthritis but was later assigned 
evaluations for arthritis of various joints.  

Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent disability 
rating will be assigned based upon x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent disability evaluation will be 
granted with x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).  These 10 percent and 20 percent 
ratings based on x-ray findings will not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5003 (2005).


Background:  Hands and Wrists

The RO granted service connection and assigned a 
noncompensable evaluation for service-connected arthritis of 
the hands and wrists, effective from April 1985.  Evidence of 
record indicates that the veteran is right handed.  Thus, his 
left hand is considered his minor extremity for rating 
purposes.  See 38 C.F.R. § 4.69 (2005).  The veteran asserts 
that his hand and wrist disabilities are more severe than 
contemplated by the 10 percent separate evaluations currently 
assigned.

On March 1998 VA examination of the hands and wrists, the 
veteran complained of pain.  He was able to touch with the 
tips of his thumbs, and the tip of all fingers of both hands.  
The veteran had full range of motion of both wrists, without 
pain.  There was no evidence of crepitation or instability of 
the wrists.  Associated x-rays of the wrists were normal.  X-
rays of the left hand was normal, and there was evidence of 
osteophyte formation at the interphalangeal joint of the 
right thumb.

On February 2000 VA examination of the hands and wrists, the 
veteran complained of painful hands, particularly moderate 
pain on all fingers.  A mild node deformity was seen on his 
right fifth finger.  The veteran was able to touch with the 
tips of all fingers of both hands.  Flexion was to 70 
degrees.  Muscle strength was normal (5/5).  There was no 
evidence of atrophy of the intrinsic muscles of the hands or 
wrists.  Diagnosis was osteoarthritis of the hands and 
wrists.  

In an October 2003 rating decision, the RO increased the 
evaluation for arthritis of the hands and wrists to 10 
percent, effective from February 2000 based on findings of 
pain on the February 2000 VA examinations.  

On November 2004 VA examination, the veteran complained of 
painful wrists and reported daily flare-ups lasting about 2 
to 3 hours.  On examination, there was no evidence of 
ankylosis of either hand.  The veteran's wrist dorsiflexion 
was from 20 to 30 degrees, metacarpophalangeal flexion was 30 
degrees, proximal interphalangeal joint flexion of 30 
degrees; some abduction and rotation of the thumb pad facing 
the finger pads without any problems.  

Range of motion of both wrists was from zero to 90 degrees 
without pain.  Range of motion of both metacarpophalangeal 
joints was from zero to 90 degrees without pain; both 
proximal interphalangeal joints was from zero to 100 degrees, 
without pain.  Distal interphalangeal joints in both hands 
was from zero to 70 degrees, without pain.  The veteran was 
able to close and flex his fingers completely.  There was no 
gap between the tip of the thumb and the fingers.  There was 
no gap between the tip of the fingers and the proximal 
transverse crease of the palms, and there was no gap between 
the thumb pad and the fingers with the thumb attempting to 
oppose the rest of the fingers(bilaterally). 

Grasping:  The veteran's strength was 5/5 for pushing, 
pulling and twisting of both hands.  He showed normal 
dexterity for twisting, probing, writing, touching, and 
expressing in both hands.  The veteran is right-handed.  
There was no decreased range of motion regarding flexion or 
other movements in all of the fingers.  The veteran had mild 
pain, but no weakness or fatigue following repetitive use.  
Associated x-rays of the hands showed mild degenerative joint 
disease of the metacarpophalangeal joints, bilaterally and 
the right thumb interphalangeal joint.  There was also 
evidence of osteopenia.  

As discussed above, in a June 2005 rating decision, the RO 
assigned separate 10 percent evaluations for DJD of each hand 
and wrist, effective from November 22, 2004.

Hands

The veteran's hand disabilities are evaluated based on 
limitation of motion of the thumb or individual fingers under 
Codes 5228-5230.  In evaluating the veteran's hands, the 
Board notes that the applicable rating criteria for motion of 
the fingers, was amended effective August 26, 2002.  38 
C.F.R. § 4.71a, Diagnostic Codes 5216 to 5230 (2005).

Under the former criteria, prior to August 26, 2002, the 
criteria for evaluation of limitation of motion or ankylosis 
of single digits or combinations of the hands of the hand was 
set forth under 38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 
5224-5227 (2002).  Explanatory notes provided specific 
directions on evaluating limitation of motion or ankylosis of 
single and multiple digits, determining whether ankylosis is 
favorable or unfavorable, and evaluating combinations of 
digit amputations at various levels or any combination of 
digit amputation, ankylosis, or limitation of motion of the 
digits.  Those notes, in pertinent part, provided that: (1) 
With only one joint of a digit ankylosed or limited in its 
motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 cms.) of 
the median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.  (2) With the thumb, the carpometacarpal joint 
is to be regarded as comparable to the metacarpophalangeal 
joint of other digits.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Codes 5224- 5227 (2002).  Unfavorable ankylosis of the thumb 
of the major or minor hand was rated as 20 percent disabling 
when ankylosis was unfavorable and favorable ankylosis was 
rated as 10 percent.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5224 (2002).

Effective August 26, 2002, limitation of motion of the major 
or minor thumb is evaluated as 20 percent disabling with 
evidence of a gap between the thumb pad and fingers, with the 
thumb attempting to oppose the fingers; as 10 percent 
disabling with a gap to two inches (2.5 to 5.1 cm.) between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers; and as noncompensable with a gap of less 
than one inch (2.5 cms.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  38 
C.F.R.§ 4.71a, Diagnostic Code 5228 (2005).  

Under the amended regulation, explanatory notes set forth 
under 38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 5216-5230 
(2005) provide that evaluation of ankylosis of the thumb will 
be as follows: (i) If both the carpometacarpal and 
interphalangeal joints are ankylosed, and either is in 
extension or full flexion, or there is rotation or angulation 
of a bone, evaluate as amputation at metacarpophalangeal 
joint or through the proximal phalanx. (ii) If both the 
carpometacarpal and interphalangeal joints are ankylosed, 
evaluate as unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position. (iii) If only the 
carpometacarpal or interphalangeal joint is ankylosed, and 
there is a gap of more than two inches (5.1 cm.) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers, evaluate as unfavorable ankylosis. (iv) 
If only the carpometacarpal or interphalangeal joint is 
ankylosed, and there is a gap of two inches (5.1 cm.) or less 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate as favorable 
ankylosis.  Unfavorable ankylosis of the thumb of the major 
or minor hand is rated as 20 percent disabling and favorable 
ankylosis is rated as 10 percent.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5224 (2005).

On review, the medical evidence shows minimal objective 
findings pertaining to the veteran's hands.  Under the former 
criteria, an evaluation higher than 10 percent is not 
warranted, as there is no evidence of unfavorable ankylosis 
of the thumb of the major or minor hand.  Under the revised 
criteria, there is no evidence of gaps between the thumb pad 
and fingers, with the thumb attempting to oppose the fingers.  
On VA examinations, the veteran has been able to move all 
digits, including his thumb, fully.  The current 10 percent 
evaluation for each hand is warranted for pain.  As this is 
the basis for the current 10 percent evaluations, the Board 
finds that no additional disability based on functional loss 
is appropriate.  See DeLuca, supra.; 38 C.F.R. §§  4.40, 
4.45, 4.59 (2005).

Wrists

The veteran's wrist disabilities are currently evaluated 
pursuant to Diagnostic Code 5215.  Under the criteria for 
limitation of motion of the wrist, a 10 percent disability 
evaluation is assigned for either the major or minor hand 
with dorsiflexion less than 15 degrees, or palmar flexion 
limited in line with the forearm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2005).  Normal dorsiflexion of the 
wrist is from 0 to 70 degrees, and normal palmar flexion is 
from 0 to 80 degrees.  38 C.F.R. § 4.71, Plate I (2005).  
Normal ulnar deviation of the wrist is from 0 to 45 degrees, 
and normal radial deviation is from 0 to 20 degrees.  Id.

The veteran is currently receiving the maximum schedular 
evaluation for his right wrist disability and his left wrist 
disability based on limitation of motion.  Thus, evaluations 
in excess of 10 percent for each wrist are not available 
under Diagnostic Code 5215.  The Board notes than evaluations 
greater than 10 percent are potentially available under 
Diagnostic Code 5214 (ankylosis of the wrist); however, there 
is no evidence of ankylosis of either wrist and application 
of this diagnostic code is not appropriate.

The Board acknowledges the veteran's complaints of pain and 
has considered the provisions of 38 C.F.R. §§ 4.40, 4.59 as 
interpreted in DeLuca, supra.  However, there is no basis for 
an evaluation in excess of 10 percent based on limitation of 
motion due to any functional loss as the veteran is receiving 
the maximum schedular rating for limitation of motion of the 
minor wrist, absent evidence of ankylosis.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).

Hips

On March 1998 VA examination, the veteran had full range of 
motion of the hips.  There was no objective evidence of 
painful motion, edema, effusion, weakness, tenderness, 
redness, heat, abnormal movement, or guarding of movement of 
both hips.  There was also no evidence of ankylosis.  
Associated x-rays of the hips were normal.  Diagnosis was 
arthritis of the hips.

On February 2000 VA hip examination, flexion of the hips was 
as follows:  extension to 30 degrees; flexion to 100 degrees; 
internal rotation was to 40 degrees; external rotation was to 
60 degrees; abduction to 40 degrees; and adduction to 25 
degrees.  The veteran complained of severe pain in the hips 
(posterior) associated with sounds and difficulty walking.  
He indicated that the pain was constant but he was unable to 
specify the frequency of such pain.  The examiner indicated 
that the veteran was not in need of crutches, braces, canes, 
or any corrective shoes to walk.  There was no history of 
surgery to the hips and no episode of recurrent subluxation 
or dislocation of the hip joints.  There were no 
constitutional symptoms of inflammatory arthritis.  The 
veteran had a positive Patrick sign in both hips.  There was 
a non-disabling tenderness to palpation on subtrochanteric 
bursa.  The veteran had a normal gait cycle.  There was no 
evidence of ankylosis or leg discrepancy.  Diagnosis was 
osteoarthritis of the hips. 

X-rays of the hips taken in July 2004 showed minimal to 
moderate low DJD.  Both hips showed well-preserved articular 
spaces with minimal degenerative changes.  The sacroiliac 
joints were without any destructive lesions.  There was 
evidence of DJD at the coxofemoral joints, bilaterally.  

According to a November 2004 VA examination report, the 
veteran was diagnosed with DJD of both hips, confirmed by 
July 2004 x-rays.

Under Diagnostic Code 5252, pertaining to limitation of 
flexion of the thigh, the current 10 percent rating is 
appropriate where flexion is limited to 45 degrees; a 20 
percent evaluation contemplates flexion limited to 30 
degrees.  Under Code 5253, pertaining to impairment of the 
thigh, the current 10 percent rating is appropriate for 
"limitation of adduction of, cannot cross legs," or for 
"limitation of rotation or, cannot toe-out more than 15 
degrees, affected leg;" a 20 percent rating contemplates 
"limitation of abduction of, motion lost beyond 10 degrees."  
38 C.F.R. Part 4, Codes 5252, 5253 (2005).

On review, the record does not show limitation of motion of 
either thigh to 30 degrees or limitation of abduction beyond 
10 degrees to warrant a higher evaluation for each hip, 
pursuant to Diagnostic Codes 5252 or 5253, thus an evaluation 
greater than 10 percent for each hip is not warranted.  The 
current 10 percent evaluation for each hip is based on pain.  
On all VA examinations, there was no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement or guarding of 
movement, bilaterally.  Thus, the Board finds that a higher 
evaluation for additional disability based on functional loss 
is not appropriate.  See DeLuca, supra.; 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2005).

There is no evidence of impairment of the femur, flail hip 
joint, or ankylosis of the hip, therefore Diagnostic Codes 
5255, 5254, or 5250 are not for application.  In sum, the 
Board concludes that an evaluation in excess of 10 percent 
for either the left or right hip is not warranted.
Spine

During the pendency of the veteran's appeal, the criteria for 
rating spine disabilities were amended twice.  Effective 
September 23, 2002, VA revised the criteria for diagnosing 
and evaluating intervertebral disc syndrome (IDS).  67 Fed. 
Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, 
VA revised the criteria for evaluating general diseases and 
injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

In an October SSOC, the veteran was provided notice of the 
amended regulations and given a 60-day opportunity to submit 
additional evidence or argument.  38 C.F.R. § 20.903(c).  The 
veteran has not responded with additional evidence.  
Therefore, there is no prejudice to the veteran by this Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

On March 1998 VA examination of the spine, the veteran 
complained of severe pain throughout his entire back.  On 
examination, the veteran had full range of motion of the 
cervical and lumbar spine, except for forward flexion of the 
lumbar spine was to 70 degrees.  There was no objective 
evidence of painful motion of the cervical and lumbar spine.  
There was some weakness of the arms and legs.  There was mild 
tenderness and moderate muscle spasm on the cervical dorsal 
lumbosacral paravertebral muscles.  There were no postural 
abnormalities or fixed deformities of the back.  
Neurologically, the veteran had diminished pinprick and 
smooth sensation diffusely in the arms, legs, and face.  He 
had a positive straight leg raising in both legs.  There was 
no muscular atrophy and the veteran had a normal gait cycle.  
Diagnosis was arthritis of the cervical and lumbar spine.

According to an October 1998 private examination report, Dr. 
Felix indicated evidence of diminished motion of the neck due 
to pain and crepitus, as well as muscle spasms around the 
veteran's neck.  Flexion and extension of the dorsal spine 
was painful.  Severe muscle spasm and pain were noted at the 
lumbosacral spine.  Diagnosis, in pertinent part, was DJD of 
the entire spine, both hips, wrists, and hands, aggravated by 
trauma.  

On February 2000 VA spine examination, the veteran complained 
of cervical pain with radiation.  Range of motion of the 
lumbar spine was as follows:  forward flexion to 60 degrees; 
backward extension to 30 degrees; lateral flexions and 
rotations were to 35 degrees.  Range of motion of the 
cervical spine was as follows:  forward flexion to 30 
degrees; backward extension to 30 degrees; lateral flexion to 
40 degrees; and rotation to 50 degrees.  There was no 
objective evidence of painful motion on all movements of the 
cervicodorsolumbarsacral spine.  There was also no evidence 
of muscle spasm or tenderness.  There was objective evidence 
of mild weakness of left ankle, dorsiflexor muscle, extensor 
hallux longus with muscle strength, grade 4/5.  There was no 
evidence of muscle atrophy of the upper and lower 
extremities.  The veteran had a positive straight leg raising 
and Lasegue sign, bilaterally.  He had diminished reflexes in 
his right and left biceps.  Knee jerks were symmetrical.  
There was diminished ankle jerks +1, bilaterally.  The 
veteran had a normal gait cycle.  

On November 2004 VA spine examination, the veteran presented 
without the use of a cane or assistive device.  He complained 
of pain in his cervical and lumbosacral spine, and reported 
having periods of flare-ups with a severity of 10/10 on a 
weekly basis, lasting about four to five hours.  The veteran 
denied additional limitation of motion or functional 
impairment during a flare-up.  

Range of motion of the thoracolumbar spine was as follows:  
forward flexion was from zero to 80 degrees, painful from 50 
to 80 degrees.  Extension was from zero to 30 degrees, 
painful from 20 to 30 degrees.  Left and right lateral 
flexion was from zero to 30, pain-free.  Left and right 
lateral rotation was from zero to 30 degrees, painful in the 
last 10 degrees.  There was mild tenderness upon palpation of 
the lumbosacral area at the paravertebral muscles.  Flexion 
in a supine position against some resistance elicited mild 
pain.  There was no evidence of weakness or spasms.  There 
was no evidence of postural abnormalities or ankylosis.  
Neurologically, sensory examination was normal (no pinprick 
deficiencies).  Motor examination was also normal; no 
evidence of atrophy, normal muscle tone and a strength of 5/5 
proximally and distally in both lower extremities.  
Lasegues's sign was negative, bilaterally.  

Range of motion of the cervical spine was as follows:  
forward flexion was from zero to 45 degrees, with pain from 
20 to 45 degrees.  Right and left lateral flexion was from 
zero to 45 degrees, painful in the last 15 degrees.  Left and 
right lateral rotation was from zero to 80 degrees, painful 
from 50 to 80 degrees.  There was mild tenderness upon 
palpation of the cervicodorsal area at paravertebral muscles.  
Upon repetitive use, there was evidence of mild pain.  There 
were no muscle spasms, weakness, postural abnormalities, or 
fixed deformities.  There was also no evidence of guarding.  
Neurologically, sensory examination of cervical spine was 
normal; no pinprick deficiencies were noted.  Motor 
examination showed no muscle atrophy and muscle tone and 
strength were normal.  Deep tendon reflexes were +2 and 
symmetrical in both upper extremities.  Spurling sign was 
negative.  The examination report reflected that November 
2001 x-rays of the cervical spine showed DJD, as well as mild 
narrowing of disc space at C6-C7.  Diagnoses were:  chronic 
active DJD of the cervical spine; myositis of the cervical 
and lumbar spine; and minimal to moderate degenerative low 
lumbar spondylosis.  

Legal Criteria - Spine

Under the former criteria, a 10 percent was warranted under 
Diagnostic Code 5295 for lumbosacral strain with 
characteristic pain on motion; lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position warranted a 20 
percent evaluation; and severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion warranted a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

Limitation of motion of the lumbar spine was evaluated as 
slight (10 percent), moderate (20 percent) or severe (40 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

Limitation of motion of the cervical spine was evaluated as 
slight (10 percent), moderate (20 percent) or severe (30 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  

The words "slight," "moderate" and "severe" are not defined 
in the rating schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2005).

The schedule for rating disabilities of the spine was revised 
again, effective September 26, 2003.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2005).  The General Rating 
Formula for Diseases and Injuries of the Spine applies to 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating IDS Based on Incapacitating Episodes.

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

Unfavorable ankylosis of the entire 
spine...........................................100 

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50 

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................ 
...................40 

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................ 
................30 

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..................................20 

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height.......................................................
........ 10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

Lumbar Spine

On review, under the former criteria prior to September 26, 
2003, the veteran's lumbar spine disability was manifested by 
no more than moderate limitation of motion.  There was no 
evidence of disc disease, therefore application of Diagnostic 
Code 5293 is not appropriate.  

Further, without evidence of forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine, a higher 
evaluation of 40 percent for the veteran's service-connected 
lumbar spine disability is not warranted pursuant to the 
criteria in effect subsequent to September 26, 2003.  On 
November 2004 VA examination, range of motion was from zero 
to 80 degrees.  There was no evidence of neurological 
impairment. 

The Board acknowledges the complaints of pain in the lumbar 
spine area.  On February 2000 VA examination, there was no 
objective evidence of painful motion, muscle spasm, or 
tenderness.  Since September 2003, there has been objective 
evidence of tenderness in the lumbar area (see November 2004 
VA examination report), but no evidence of muscle spasm or 
weakness.  Muscle tone and strength of the lower extremities 
were normal.  Thus, the Board does not find that an 
evaluation in excess of 20 percent is warranted for the 
veteran's dorsal/lumbar spine disability on the basis of 
functional disability.  See Deluca, supra.

Cervical Spine

On review, prior to September 26, 2003, the veteran's 
service-connected DJD of the cervical spine disability was 
manifested by no more than moderate limitation of motion.  

Subsequent to September 26, 2003, the veteran's cervical 
spine has been manifested by DJD, spondylosis, and myositis.  
There is no evidence of forward flexion of the cervical spine 
15 degrees or less; or, favorable ankylosis of the entire 
cervical spine.  On November 2004 VA examination, range of 
motion was from zero to 45 degrees.  There is evidence of 
mild disc disease of the cervical spine, however the Board 
notes that the veteran is not service-connected for disc 
disease, thus evaluation of such disability is not 
appropriate.  

The Board acknowledges the objective evidence of mild pain 
upon repetitive motion of the cervical spine on November 2004 
VA examination.  Nevertheless, there was no evidence of 
weakness, fatigue, or lack of endurance upon repetitive use.  
There was also no evidence of muscle atrophy or other 
objective indicia reflecting significant function loss.  As 
such, the Board concludes that the 20 percent evaluation 
currently assigned to the service-connected cervical spine 
contemplates any functional impairment, pain, and weakness 
that he may experience as a result of this disability.  See 
DeLuca, supra; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

As the preponderance of the evidence is against the veteran's 
increased evaluation claims currently on appeal, the doctrine 
of reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The Court has held that the Board must 
address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
On review, there is no objective evidence of marked 
interference with employment and no evidence that he is 
frequently hospitalized for his service-connected hand, 
wrist, or hip disabilities, as well as his disabilities of 
the dorsal, lumbar, and cervical spine.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  See VAOPGCPREC 6- 96.


ORDER

Entitlement to service connection for a psychiatric 
disability is denied.

Entitlement to an evaluation in excess of 20 percent for 
prostatitis is denied.

Entitlement to an evaluation in excess of 10 percent for DJD 
of the right hand is denied.

Entitlement to an evaluation in excess of 10 percent for DJD 
of the left hand is denied.

Entitlement to an evaluation in excess of 10 percent for DJD 
of the right wrist is denied.

Entitlement to an evaluation in excess of 10 percent for DJD 
of the left wrist is denied.

Entitlement to an evaluation in excess of 10 percent for DJD 
of the right hip is denied.

Entitlement to an evaluation in excess of 10 percent for DJD 
of the left hip.

Entitlement to an evaluation in excess of 20 percent for 
arthritis of the dorsal and lumbosacral spine is denied.

Entitlement to an evaluation in excess of 20 percent for 
osteoarthritis of the cervical spine is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


